Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Robins (US 9,744,820 B1).
	Regarding claim 1, Robins teaches a safety chain anchor (closed link 110), comprising: a first section (second radiused end 114) and a second section (first radiused end 112) with the first section defining a first width and the second section defining a second width, wherein the safety chain anchor is configured to couple to a drawbar hanger, the first width is less than the second width to block removal of the safety chain anchor from the drawbar hanger in a first direction, and the first section defines a first aperture (connecting portion 118b) configured to receive a safety chain that couples an agricultural implement to the drawbar hanger; wherein the safety chain anchor defines a ledge (through hole 126), and the ledge is configured to contact a pin or bolt to block removal of the safety chain anchor from the drawbar hanger in a second direction, opposite the first direction.
	Regarding claim 2, Robins teaches that the first aperture defines a D- shape (see Figure 1).
	Regarding claim 3, Robins teaches that the safety chain anchor is one-piece (see Figure 1).
	Regarding claim 4, Robins teaches that the safety chain anchor defines a curved surface between the first section and the second section (see Figure 1).
Claims 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hill (US 7,926,830 B2).
	Regarding claim 7, hill teaches a safety chain anchor configured to couple to a drawbar hanger, the safety chain anchor comprising: a first section (instant quick hitch adapter 44), the first section defining an aperture (hitch ball receiving opening 92) configured to receive a safety chain that couples an agricultural implement to the drawbar hanger; and a second section (locking plate 66) configured to couple to the first section with one or more fasteners (bolt 80), wherein a combined width of the first section and the second section is configured to block removal of the safety chain anchor from the drawbar hanger in a first direction; wherein the safety chain anchor defines a ledge (opening 64), and the ledge is configured to contact a pin or bolt to block removal of the safety chain anchor from the drawbar hanger in a second direction, opposite the first direction.
	Regarding claim 9, Hill teaches that the aperture defines a D- shape (see Figure 2).
	Regarding claim 10, Hill teaches that the first section has a uniform width (see Figure 2).
	Regarding claim 11, Hill teaches that the one or more fasteners are threaded (see Figure 2).
Allowable Subject Matter
Claims 13-20 are allowed.
Claims 5, 6, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 13 teaches that the first width of the first section of the safety chain anchor is configured to be less than a width of the aperture of the drawbar hanger to facilitate insertion of the first section into the aperture of the drawbar hanger in a first direction, the second width of the second section of the safety chain anchor is configured to be greater than the width of the aperture of the drawbar hanger to block removal of the safety chain anchor from the drawbar hanger in the first direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach safety chain systems of interst.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611